PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Harmon et al.
Application No. 17/087,018
Filed: 2 Nov 2020
For: REEL TRANSPORT, STAND AND PAYOFF DEVICE

:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.78(c), filed June 14, 2022, requesting that the Office accept an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of priority to the prior-filed provisional application listed in the concurrently filed Application Data Sheet (“ADS”).

The petition under 37 CFR 1.78(c) is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) is only applicable to those applications in which a proper benefit claim is filed after the expiration of the period specified in 37 CFR 1.78(a)(4).  In addition, the petition under 37 CFR 1.78(c) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 119(c) and 37 CFR 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

The petition does not satisfy item (1) above. 

With respect to (1) above:

37 CFR 1.76(b)(5) states:

(b) Bibliographic data. Bibliographic data as used in paragraph (a) of this section includes:

(5)	Domestic benefit information. This information includes the application number, the filing date, the status (including patent number if available), and relationship of each application for which a benefit is claimed under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c). Providing this information in the application data sheet constitutes the specific reference required by 35 U.S.C. 119(e) or 120 and §1.78.

37 CFR 1.76(c)(2) provides, in pertinent part:

An application data sheet providing corrected or updated information may include all of the sections listed in paragraph (b) of this section or only those sections containing changed or updated information. The application data sheet must include the section headings listed in paragraph (b) of this section for each section included in the application data sheet, and must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed … (emphasis added).

MPEP 601.05(a) II.CORRECTING AND UPDATING AN ADS OR INFORMATION OTHERWISE OF RECORD states:

37 CFR 1.76(c) provides the procedure for correcting and updating not only an application data sheet (ADS), but also information otherwise of record (e.g., information provided on the most recent filing receipt). Any ADS filed after the filing date of the application is considered a corrected (or updated) ADS even if an ADS was not previously submitted. Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed, except that identification of information being changed is not required for an ADS included with an initial submission under 35 U.S.C. 371. In general, the identification of the information being changed should be made relative to the most recent filing receipt… (emphasis added).

Identification of the information of record is possible through review of the most recent filing receipt. The “Domestic Priority data as claimed by applicant” section of the November 10, 2020 filing receipt lists the benefit information of record. It states:

This application is a DIV of 16/167,997 10/23/2018

It appears applicant has attempted to make changes to the benefit information relative to information presented in a previously filed ADS, rather than relative to the information of record, as is listed in the most recent filing receipt.  The benefit claim is not in compliance with 37 CFR 1.76(c)(2), which requires underlining for insertions/additions.  

All applicant typed information pertaining to Prior Application No. 62/575,760 must be underlined because the Office did not capture any information with respect to that application, as is evidenced by its lack of inclusion on the November 10, 2020 filing receipt. There should be no strike-through information in the ADS entry for the aforementioned provisional application because there is no information of record to be removed. Petitioner is only inserting/adding benefit information.
If reconsideration of this decision on petition is desired, please file a renewed petition under 37 CFR 1.78(c) – no additional fee due- , including an ADS in compliance with 37 CFR 1.76(c)(2) setting forth a benefit claim to Prior Application No. 62/575,760, filed October 23, 2017.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
Mail Stop Petitions 
Randolph Building
40l Dulany Street
Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET